Citation Nr: 0635239	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for spondylolisthesis (issue recharacterized to 
degenerative disc disease) to 20 percent; denied service 
connection claims for asbestosis, bronchitis, hearing loss, 
tinnitus, and dermatitis of the feet; and denied entitlement 
to TDIU.  The veteran perfected an appeal.  He subsequently 
moved to Tennessee, and the case was transferred to the RO in 
Nashville.

In a November 2004 rating decision, the RO granted service 
connection for sciatica of the right lower extremity and 
assigned a 10 percent evaluation, effective from December 
2003.

In January 2006, the Board denied the veteran's service 
connection claims for asbestosis and chronic bronchitis, 
bilateral hearing loss, dermatitis of the feet, and tinnitus.  
The issues of entitlement to an evaluation in excess of 20 
percent for the veteran's lumbar spine disability, and TDIU 
were remanded for further development.

In a June 2006 rating decision, the RO increased the 
veteran's lumbar spine disability to 40 percent, effective 
February 2, 2006.  In that decision, the RO also granted a 
TDIU.  Because the veteran was awarded a complete grant of 
the benefit sought with respect to the TDIU matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In August 2006, prior to promulgation of a decision in the 
appeal, the Board received a statement from the veteran 
indicating that he wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to an 
increased disability evaluation for degenerative disc disease 
of the lumbar spine, currently rated as 40 percent disabling, 
have been met.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, the Board does not have 
jurisdiction to review the current appeal and therefore, it 
is dismissed.  A review of the record shows that the veteran 
filed a Substantive Appeal in September 2002 that addressed, 
in pertinent part, the issue of entitlement to an evaluation 
in excess of 20 percent for the veteran's lumbar spine 
disability.  As discussed above, in January 2006, the Board 
remanded the issue for further development, and in a June 
2006 rating decision, the RO increased the veteran's lumbar 
spine disability (degenerative disc disease) to 40 percent, 
effective February 2, 2006.  

In August 2006, the Board received a statement from the 
veteran indicating that he was satisfied with the 40 percent 
evaluation for his degenerative disc disease of the lumbar 
spine, and therefore, wished to withdraw his appeal.  A 
claimant is generally presumed to be seeking the maximum 
evaluation.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, a claimant may limit an appeal to a specific 
evaluation, and where he does so, the Board is without 
authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal with respect to his increased rating 
claim for degenerative disc disease of the lumbar spine, and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration as to that issue.  Accordingly, 
the appeal is dismissed.  


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling, is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


